Wood, J., .(after stating the facts.) Appellants contend that the applications for withdrawal should not have been considered by the circuit court because the originals were not introduced in evidence, and because the copies were not introduced until after the cause was argued and submitted to the court for decision. This objection is more technical than substantial. The originals had been filed. Appellants had been apprised of their contents. They were not misled by the contents of the written applications. The applications were papers in the case, having been filed by permission of the court, and no possible prejudice resulted to appellants by reading copies, instead of the originals; and while the rules of orderly procedure would have been better observed and subserved by introducing and reading the applications for withdrawal before the arguments of counsel, yet the matter was within the discretion of the court, and appellants have not shown wherein they were prejudiced, since they do not show that they requested and were refused permission to be heard by proof or argument upon the matters set up in these applications. Appellants also contend that these applications should not be considered because they were not filed until January 2, 1905, whereas the petition was filed on December 31, 1904, two days before. This court said in Bordwell v. Dills, 70 Ark. 175: “If the original signatures were obtained intelligently and without fraud, and have not been erased before presentation, or after-wards by leave of the court, they fulfill the requirements of the statute.” Here the applications for withdrawal were made to the court five days before it took up the petition for final consideration. They were in time. Appellants further contend that the applications for withdrawal, when considered, do not contain sufficient reasons to justify the court in allowing the signers to withdraw their names. In this we are of the opinion that appellants are correct. This court said in Bordwell v. Dills: “In the absence of something in the statute permitting it, np individual signer, nor, indeed, all the signers, could thereafter withdraw their names from the petition without leave of the court. And the court should not grant such leave without good cause shown therefor. He who voluntarily sets on toot a proceeding for the enforcement of a salutary police regulation in any community should not be permitted to capriciously undo his work. He should not be allowed to play fast and loose with the interests of society.” In one application the signers “after mature deliberation” wish their names taken off. In another they say they have been misled,” and in another that “unjust means were used to secure signers,” and in another that “we are inclined to the belief that the matter was not fairly presented to us.” These are all mere statements of opinion and general conclusion, with no specific reasons given therefor. Nor was there any proof taken to supply the general and defective statements. Clearly, the demands of the law as announced in Bordwell v. Dills, supra, and Williams v. Citizens, 40 Ark. 290, are not met by such indefinite and loose statements. While great weight is and should be given to the decision of the county courts in such matters, yet their discretion is not without limit, and must be founded upon some reason shown in the record and sustained by the law. Appellee raises several objections.to the form of the record, which we have carefully considered. While the transcript of the record is clumsily put together, and the whole is improperly designated a “bill of exceptions,” nevertheless the thing itself, rather than the name and form, is considered. The record entries proper speak for themselves, and the matters occurring at the trial that do not appear of record are preserved. The whole is signed by the presiding judge, and otherwise duly authenticated by certificate of the clerk, and we have felt, notwithstanding irregularities in order or arrangement, that the transcript contains all the record entries and all the proceedings of the trial of • this cause in the courts below. Lor the error indicated the judgment is reversed, and the cause is remanded with directions to the circuit court to enter an order and judgment granting the prayer of the petition, and to have its order and judgment certified to the county court to be entered upon its records as the order and judgment of said county court. The order will take effect from the date of the entry of the order in the circuit court.